Citation Nr: 0927922	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-09 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for hepatitis C.  

The Veteran testified at a February 2009 hearing at the RO.  
A transcript of this hearing has been associated with the 
file.


FINDING OF FACT

The evidence does not establish that the Veteran's hepatitis 
C had its onset in service or is otherwise related to his 
active military service.


CONCLUSION OF LAW

The Veteran's hepatitis C was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duty to Notify and Assist

With respect to the Veteran's claim for service connection 
for hepatitis C, VA has met all statutory and regulatory 
notice and duty to assist provisions.  

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008).  The United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in July 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  It also 
informed the Veteran of the recognized risk factors for 
hepatitis C, and that he should submit any information and 
evidence pertaining to those risk factors that might apply to 
him.  The Board concludes that the duty to notify has been 
satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

VA also has a duty to assist the Veteran in the development 
of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
This duty includes assisting him in obtaining service 
treatment records and other pertinent treatment records, as 
well as providing an examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and private medical records are in the file.  
The Veteran has not identified any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  The Board concludes that VA's duty to assist with 
respect to obtaining the Veteran's medical and other 
pertinent records has been satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  
In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board finds that an examination is not required in this 
case.  While there is evidence of a current disability, the 
Veteran has not submitted any evidence showing the occurrence 
of an in-service event, injury, or disease, or a disease 
manifested in accordance with presumptive service connection 
regulations, that would support incurrence or aggravation of 
his hepatitis C.  As will be discussed below, the Veteran 
does not allege, and the record does not show, that he was 
exposed to any of the recognized risk factors associated with 
hepatitis C during the service.  The Veteran claims that his 
hepatitis C may have been caused by immunizations 
administered by airgun injection while in the service.  
However, airgun injections are not considered one of the risk 
factors for hepatitis C, as there are no case reports of 
hepatitis C being transmitted by an airgun injection.  See 
Veterans Benefits Administration (VBA) Fast Letter 211 (04-
13), June 29, 2004.  This is discussed in more detail below.  
Moreover, it is not documented in the Veteran's service 
treatment records that his immunizations were in fact 
administered by airgun injection.  Further, the Board finds 
that the Veteran's hepatitis C did not manifest in service 
and was not diagnosed until April 2006, over forty years 
since his separation from service.  Thus, there is no 
indication that the Veteran's recently diagnosed hepatitis C 
is related to an in-service event.  Accordingly, the Board 
concludes that an examination is not necessary to make a 
decision on the claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mlechick v. Mansfield, 503 F.3d 
1340 (Fed. Cir. 2007).

II. Service Connection

The Veteran contends that he contracted hepatitis C as a 
result of being vaccinated by airgun injections while in the 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Veteran's VA treatment records show that the Veteran is 
diagnosed with hepatitis C.  The Veteran states, and the 
records reflect, that the Veteran was first diagnosed with 
hepatitis C in April 2006.  The Board is satisfied with the 
evidence of a current disability.  See id.

Under the second Hickson element, the evidence must show that 
the Veteran's hepatitis C infection was incurred in or 
aggravated by service.  The Veteran argues that he contracted 
hepatitis C due to immunizations by airgun he received during 
the service.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA Fast Letter 211B (98-
110) November 30, 1998.  Thus, injections by airgun are not 
among the medically recognized risk factors for hepatitis C.  
A June 2004 VBA Fast Letter indicates that while there is at 
least one case report of hepatitis B being transmitted by an 
airgun injection, there have been no case reports to date of 
hepatitis C being transmitted via airgun injection.  VBA Fast 
Letter 211 (04-13), supra.  However, despite the lack of any 
scientific evidence to document transmission of hepatitis C 
by airgun injectors, it is biologically plausible.  Id.  

The Board has reviewed the Veteran's service treatment 
records.  His January 1966 separation from service 
examination is negative for a diagnosis of hepatitis C or 
other symptoms, such as a liver disorder, that might be 
indicative of hepatitis C.  The examination does indicate 
that the Veteran suffered from night sweats, frequent 
indigestion, and recent gain or loss of weight, but these 
symptoms were not linked to hepatitis C.  Service treatment 
records dated in January 1964 show that he was treated for a 
sore throat, a swollen gland, and nausea.  These symptoms 
were not attributed to hepatitis C or a liver disorder.  A 
March 1965 service treatment record reflects that he 
complained of headaches of two months duration and 
indigestion.  In this record, he was diagnosed with tension 
headaches and anxiety.  There was no mention of a possible 
connection to hepatitis C or a liver disorder.  The Veteran's 
immunization records during service show that in February 
1963 he received a typhoid vaccine, a tetanus shot, a typhus 
vaccine, a bicillin shot, and an AV vaccine.  In March 1963, 
he received a smallpox vaccine.  In April 1963, he received a 
second typhoid vaccine and tetanus shot.  There is no 
indication whether these injections were delivered by airgun.  
In short, the Veteran's service treatment records do not 
reflect a diagnosis of hepatitis C, and do not document any 
of the risk factors for hepatitis C recognized by the medical 
community, as set forth by VBA Fast Letter 211B (98-110), 
supra. 

At the February 2009 RO hearing, the Veteran denied that any 
of the risk factors for hepatitis C applied to him.  He 
stated that he was injected with airguns in the service and 
that newspapers had been reporting outbreaks of hepatitis C 
due to airgun vaccinations.  The Board acknowledges that the 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
he experiences certain symptoms.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469.  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Moreover, 
the Veteran, as a lay person, has not been shown to have the 
requisite medical knowledge or training to be capable of 
diagnosing any medical disorder or rendering an opinion as to 
the cause or etiology of any current disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, he 
cannot provide a competent opinion regarding the cause of his 
hepatitis C.  

As discussed above, injections by airgun are not a recognized 
risk factor for hepatitis C based on the available scientific 
data.  See VBA Fast Letter 211 (04-13), supra.  While VBA 
acknowledges that it is biologically plausible that the 
disease could be transmitted via airgun, the fact that such 
transmission is within the realm of possibility, by itself, 
does not help establish that the Veteran in fact contracted 
hepatitis C in this manner.  Because there is no evidence 
that the Veteran was exposed to a medically recognized risk 
factor while in the service, and there is no evidence that 
the disease manifested in service or for many years 
thereafter, the preponderance of the evidence is against a 
finding that the Veteran's disability was incurred in 
service.   

There is also no evidence of a nexus between the Veteran's 
hepatitis C and his period of service.  The Board notes in 
this regard that the Veteran's hepatitis C was not diagnosed 
until April 2006.  There is no evidence that the Veteran 
complained of or was treated for symptoms of hepatitis C 
before this date apart from an August 2002 VA treatment 
record.  This record reflects that the Veteran was screened 
for hepatitis C and that no risk factors were found.  The 
fact that forty years passed between the time the Veteran 
separated from service and the time he was diagnosed with 
hepatitis C tends to preclude a finding that this disability 
is related to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  Thus, the Veteran has not established a nexus 
between his hepatitis C and his period of service. 

In sum, the Veteran was not exposed to any of the recognized 
risk factors for hepatitis C while in the service, there are 
no documented cases of transmission of hepatitis C by airgun, 
and the Veteran's hepatitis C did not manifest during service 
or for decades thereafter.  Thus, the preponderance of the 
evidence is against a finding that the Veteran's disability 
was related to his period of service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 3 8 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.  




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


